Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received November 29, 2021. Claims 1-20 have not been amended. Therefore, claims 1-20 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112, rejections set forth in the previous office action dated May 27, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 10 and 17 are directed to a patient centric system and platform that enables a customized analysis of a patient’s health conditions for assessing appropriateness of an ordered treatment.. The claim(s) recite(s) “receiving... patient identifying information; receiving... an initial treatment order for the patient; communicating patient specific information in relation to the patient and treatment specific information; retrieving the patient specific information and the treatment specific information; generating a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information, the numerical assessment indicating a safety level of the initial treatment order; and communicat[ing] the numerical assessment.”

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “memory/database, terminal, processor” to perform all of the  “receiving... patient identifying information; receiving... an initial treatment order for the patient; communicating patient specific information in relation to the patient and treatment specific information; retrieving the patient specific information and the treatment specific information; generating a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information, the numerical assessment indicating a safety level of the initial treatment order; and communicat[ing] the numerical assessment” steps. The “memory/database, terminal, processor” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical 
Claim 1 has additional limitations (i.e., memory/database, terminal, processor). Claim 10 has additional limitations (i.e., memory/database, terminal, processor). Claim 17 has additional limitations (i.e., memory/database, terminal, processor). Looking to the specification, these components are described at a high level of generality (¶ 89; Devices implementing methods according to these disclosures can comprise hardware, firmware and/or software, and can take any of a variety of form factors. Typical examples of such form factors include laptops, smart phones, small form factor personal computers, personal digital assistants, rackmount devices, standalone devices, and so on.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-9, 11-16 and 18-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-7, 9-12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budiman et al. US2014/0350369.

As per Claim 1, Budiman teaches:
-- a patient centric analysis platform comprising: memory having computer-readable instructions stored therein; and one or more processors configured to execute the computer-readable instructions to: (paragraph 23 teaches a system and method to provide a glucose report based on large amounts of glucose data, the report showing patterns and analyses of those patterns of the glucose history of a patient as a tool for treatment considerations. In accordance with system aspects, there is provided a system for determining glycemic risk based on analysis of glucose data, the system comprising a non-volatile memory in which is stored a glucose data processing program configured to program a processor to analyze received glucose data and from the analysis, produce a display, an input at which glucose data is received);

-- receive, from the terminal, an initial treatment order for the patient; (fig. 24 and associated paragraphs teaches recommendations tailored to current treatment, paragraph 122 teaches initial behavioral interventions, paragraph 206 teaches an initial titration preset to correspond to a conservative value defined by predetermined patient information such as weight, insulin sensitivity, or worst case physiological model of a patient);
-- communicate with one or more databases having stored thereon patient specific information in relation to the patient and treatment specific information', (paragraph 290 teaches processors and servers communicating with each other regarding sensed glucose signals, and other data, Table 2-3 and associated paragraphs teaches various data stored on the databases that may be retrieved);
-- retrieve the patient specific information and the treatment specific information (Tables 2-3 and associated paragraphs teach various information regarding patient information and treatment information that may be stored and retrieved from databases, paragraph 23 teaches a variety of data including glucose reports, glycemic risk, glucose history patterns, etc. may be stored and retrieved by the system for data analysis);
-- generate a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information, the numerical assessment indicating a safety level of the initial treatment order; and (fig. 4A-4D, 24 and associated paragraphs teach stages of therapy, associated treatments, diabetes scores, recommendations, and guide links; paragraph 23, 88, 116, 125 teach leveraging clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient, which lead to insight reports, clinician recommendations, treatment decisions; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors);


As per claim 2, Budiman teaches all the limitations of claim 1 and further teaches wherein the one or more processors are configured to execute the computer-readable instructions to: determine a plurality of distinct numerical values for a plurality of distinct patient and treatment scores; and generate the numerical assessment based on the plurality of distinct numerical scores (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

As per claim 3, Budiman teaches all the limitations of claim 2 and further teaches wherein the one or more processors are configured to execute the computer-readable instructions to add the plurality of distinct numerical scores to generate the numerical assessment (Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors; paragraph 23 teaches a system for determining glycemic risk based on analysis of glucose data, the system comprising a non-volatile memory in which is stored a glucose data processing program configured to program a processor to analyze received glucose data and from the analysis, produce a display, an input at which glucose data is received).

As per claim 5, Budiman teaches all the limitations of claim 1 and further teaches wherein the one or more processors are configured to execute the computer-readable instructions to determine whether the numerical assessment indicates that the initial treatment order is safe (fig. 8 and associated paragraphs teach examples of safety performance criterion, where a false indicator that it would be safe to increase insulin to lower glucose when it would likely induce additional hypoglycemia, the LLG method had an in-sample rate of 0.5% and out-of-sample rate of 5.4% for incorrect "Green" indicators across all evaluated periods; paragraph 92, 143-146 teach GCA conformed to the visual interpretation of the AGP, 

As per claim 6, Budiman teaches all the limitations of claim 5 and further teaches wherein, when the numerical assessment indicates that the initial treatment order is not safe, the one or more processors are configured to execute the computer-readable instructions to communicate with the terminal to adjust the initial treatment order such that an updated numerical assessment would be safe (paragraph 146 teaches the recommendation may state to decrease a dose of medication to reduce hypoglycemia risk to a safe level, fig. 8 and associated paragraphs teach examples of safety performance criterion, where a false indicator that it would be safe to increase insulin to lower glucose when it would likely induce additional hypoglycemia, paragraph 219-221 teach an additional safety element calculated by adding a multiplicative safety factor).

As per claim 7, Budiman teaches all the limitations of claim 5 and further teaches wherein the one or more processors are configured to execute the computer-readable instructions to recommend an adjustment to the initial treatment order when the numerical assessment indicates that the initial treatment order is not safe (paragraph 108, 116, 142-146, 157 teaches a recommendation to change dosage of a medication or a change in treatment, the source document may be published instructions for medication start and adjustment, and the link could be specified to present the appropriate page of these instructions).

As per claim 9, Budiman teaches all the limitations of claim 1 and further teaches wherein the one or more processors are configured to communicate, with the numerical assessment, a detailed report on patient specific medical history and conditions and current medication usage of the patient (fig. 4D, 24 and associated paragraphs, paragraph 23, 85-87,133, 290 teach stages of therapy, associated treatments, diabetes scores, recommendations, and guide links, also insight reports, control girds, and other data analysis or presentations may be displayed and printed).



As per claim 11, Budiman teaches all the limitations of claim 10 and further teaches determining a plurality of distinct numerical values for a plurality of distinct patient and treatment scores; and generating the numerical assessment based on the plurality of distinct numerical scores (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

As per claim 12, Budiman teaches all the limitations of claim 11 and further teaches wherein the numerical assessment is generated by adding the plurality of distinct numerical scores to generate the numerical assessment (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

As per claim 14, Budiman teaches all the limitations of claim 10 and further teaches wherein, when the numerical assessment indicates that the initial treatment order is not safe, the method comprises recommending an adjustment to the initial treatment orders when the numerical assessment indicates that the initial treatment orders is not safe (paragraph 108, 116, 142-146, 157 teaches a recommendation to change dosage of a medication or a change in treatment, the source document may be published instructions for medication start and adjustment, and the link could be specified to present the appropriate page of these instructions).



As per claim 17, Claim(s) 17 is directed to a non-transitory computer-readable media. Claim(s) 17 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Budiman. Claim(s) 17 is therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. 

As per claim 18, Budiman teaches all the limitations of claim 17 and further teaches wherein the execution of the computer-readable instructions further cause the one or more processors to: determine a plurality of distinct numerical values for a plurality of distinct patient and treatment scores; and generate the numerical assessment based on the plurality of distinct numerical scores (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

As per claim 19, Budiman teaches all the limitations of claim 18 and further teaches wherein the execution of the computer-readable instructions further cause the one or more processors to add the plurality of distinct numerical scores to generate the numerical assessment (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US2014/0350369 to Budiman et al. as applied to claims 1-3, 5-7, 9-12,14, and 16-19 above, and further in view of Pub. No.: US2012/0253771 to Col et al. in view of Pub. No.: US2016/0232321 to Silverman in view of Pub. No.: US2014/0358576 to Hoffman et al.

As per Claim 4, Budiman teaches all the limitations of claim 2 and further teaches wherein the plurality of distinct patient and treatment scores include:
-- a medication score; (Budiman Table 4 and associated paragraphs, paragraph 133-136 teaches scorecards for self-care behaviors);
-- a therapeutic duplication score; (Budiman Table 4 and associated paragraphs teach scores for various insulin treatments at various time periods);
-- a metabolic interaction score; (Budiman Table 4 and associated paragraphs teach scores related to various dosages of insulin reactions when taken with food);
-- a drug to drug interaction score; (Budiman fig. 24 and associated paragraphs teach two drug therapies; fig. 4D, 24 and associated paragraphs teach stages of therapy, associated treatments, diabetes scores, recommendations, and guide links)
-- a pregnancy score; (Budiman paragraph 90 teaches allowance for a pregnant woman may increase) (Col fig. 13 teaches and example where a patient has menopause and is assigned a number).
Budiman does not specifically teach the following limitations met by Col:
-- a drug-disease contraindication score; a duration score; an adverse reaction score; (Col fig. 13, 19, 25 and associated paragraphs, paragraph 16, 79,112-115 teach modeling software that makes a decision according to embedded regression equations that link patient risk factors to future disease risks, scores may also include life expectancy, net benefit of treatment, risk of diseases, treatment side-
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use drug-disease contradiction, duration, and adverse reaction scores as taught by reference Col within the systems/methods as taught by reference Budiman with the motivation to predict the future health of patients (see Col paragraph 4).
The primary reference teaches patient centric data analysis. The difference between the reference and the claimed subject matter is that the reference does not disclose drug-disease contradiction, duration, and adverse reaction scores. Col discloses modeling software that makes a decision according to embedded regression equations using scores that link patient risk factors to future disease risks, where scores may include life expectancy, net benefit of treatment, risk of diseases, treatment side-effects, convenience of dosing, route of dosing, costs, ethical concerns, health beliefs, religious beliefs, long-term consequences, and other relevant domains. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use drug-disease contradiction, duration, and adverse reaction scores. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, complex interactions between drugs and diseases may be difficult to understand, but a comprehensive scoring algorithm that utilizes multiple variables would produce more accurate results.
Budiman and Col do not specifically teach the following limitations met by Silverman,
-- an allergy score; a renal functionality score; a serum creatinine score; (see Silverman Table 30-31 and associated paragraphs, paragraph 172, 188,192 teaches score driven entries of allergies, medications, prior anesthetics, social habits, review of system, physical exam, and laboratory reports, also score inputs may vary including for drug reactions, vital signs, lab values, organ system scores, treatment reactions, severity of symptoms).

The primary reference teaches patient centric data analysis. The secondary reference teaches various scoring characteristics used to predict patient health outcomes. The difference between the references and the claimed subject matter is that the references do not disclose allergy, renal functionality, and serum creatinine scores. Silverman discloses score driven entries of allergies, medications, prior anesthetics, social habits, review of system, physical exam, and laboratory reports, also score inputs may vary including for drug reactions, vital signs, lab values, organ system scores, treatment reactions, severity of symptoms. Here, lab reports may include any test that may be administered by a health care practitioner. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use allergy, renal functionality, and serum creatinine scores. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, complex interactions between drugs and diseases may be difficult to understand, but a comprehensive scoring algorithm that utilizes multiple variables would produce more accurate results. Increasing scoring variables would make a given score preparation for a patient with asthma vs. renal disease vs. cardiac disease vs. metastatic malignancy possible.
Budiman, Col, and Silverman do not specifically teach the following limitations met by Hoffman:
-- a medication abuse/misuse score (Hoffman paragraph 75, 138, 145 teaches dmg scoring including outcome, adverse events, and abuse potential).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Budiman, Col, and Silverman to use medication 
The primary reference teaches patient centric data analysis. The secondary references teach various drug related scoring for predicting patient outcomes. The difference between the references and the claimed subject matter is that the references do not disclose a medication abuse or misuse score. Hoffman discloses drug abuse potential scoring. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use medication abuse scores. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, drug abuse potential is an important element of prescribing safe and effective medication.

As per claim 13, Claim(s) 13 is directed to a method. Claim(s) 13 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 4 as taught by Budiman, Col, Silverman, and Hoffman. Claim(s) 13 is therefore rejected for the same reasons as set forth above for Claim(s) 4 respectively. 

As per claim 20, Claim(s) 20 is directed to a one or more non-transitory computer-readable media. Claim(s) 20 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 4 as taught by Budiman, Col, Silverman, and Hoffman. Claim(s) 20 is therefore rejected for the same reasons as set forth above for Claim(s) 4 respectively. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US2014/0350369 to Budiman et al. as applied to claims 1-3, 5-7, 9-12,14, and 16-19 above, and further in view of Pub. No.: US2011/0112970 to Yu.


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Budiman to receive a login request and authorize access to the platform prior to receiving the patient identifying information as taught by Yu with the motivation to securely manage and store individually identifiable information in an easily accessible web-based network (Yu paragraph 2-4).
The primary reference teaches a platform performing patient centric data analysis while allowing access to patient identifying information. The difference between the references and the claimed subject matter is that the reference do not disclose a login and authorization prior to receiving patient information. Yu discloses a patient portal with a login for authorization to access stored private user information. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use a patient portal with a login for authorization to access stored private user information. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, HIPAA compliance in the healthcare industry would make medical data security a high priority for any sort of technology incorporating or using various types of medical data.

As per claim 15, Budiman teaches all the limitations of claim 10 and further teaches receiving access to patient identifying information (see Budiman paragraph 23, 290) but does not 
Yu teaches a patient portal used to access a database storing private user information in a de-identified database structure, including a login page where a registered user gains access to the data or information (Yu paragraph 17, 45-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Budiman to receive a login request and authorize access to the platform prior to receiving the patient identifying information as taught by Yu with the motivation to securely manage and store individually identifiable information in an easily accessible web-based network (Yu paragraph 2-4).
The primary reference teaches a platform performing patient centric data analysis while allowing access to patient identifying information. The difference between the references and the claimed subject matter is that the reference do not disclose a login and authorization prior to receiving patient information. Yu discloses a patient portal with a login for authorization to access stored private user information. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use a patient portal with a login for authorization to access stored private user information. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, HIPAA compliance in the healthcare industry would make medical data security a high priority for any sort of technology incorporating or using various types of medical data.

Response to Arguments
Applicant’s arguments filed November 29, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Claims 1-20 stand rejected under 35 U.S.C. § 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. The undersigned representative respectfully disagrees for the following reasons.

On page 6 of the Office Action, is asserted that all of the features of claim 1 including (1)“receive, from a terminal, patient identifying information of a patient,” (2)“receive, from the terminal, an initial treatment order for the patient,” (3) “retrieve the patient specific information and the treatment specific information,” (4)“generate a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information, the numerical assessment indicating a safety level of the initial treatment order,” and (5)“communicate the numerical assessment to the terminal,” as recited in claim 1, “are grouped within the “certain methods of organizing human activity,” and/or “mental processes,” thus resulting in claim 1 being directed to an abstract idea.
In response, the undersigned representative submits that feature (4) above (generating a numerical assessment) is neither a mental process nor a method of organizing activity. As is known to a person having ordinary skill in the art, it is not possible for a physician to determine (in his or her head) a numerical assessment of an initial treatment order for a patient. Therefore, step (5) above is an additional element recited in claim 1, which together with components such as memory, processor, terminal and database recited in claim 1, integrate the alleged abstract idea into a practical application because these additional elements, including the generation of the numerical assessment, result in using the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, the alleged abstract idea is integrated into a practical application under step 2A-prong 2 analysis provided in the 2019 USPTO Updated Guidelines on Subject Matter Eligibility.
Therefore, claim 1 and similarly other independent claims 10 and 17 are subject matter eligible under 35 U.S.C. §101. Claims 2-9, 11-16 and 18-20 are also subject matter eligible under 35 U.S.C. §101 by virtue of their dependency from one of claims 1, 10 and 17.
In view of the above, the undersigned representative respectfully requests reconsideration and withdrawal of the rejection of claims 1-20 under 35 U.S.C. §101.
(2) In view of the above, Budiman does not teach or suggest “generate a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information, the numerical assessment indicating a safety level of the initial treatment order,” as recited in 

In view of the above, the undersigned representative respectfully requests reconsideration and withdrawal of the rejection of claims 1-3, 5-7, 9-12, 14 and 16-19 under 35 U.S.C. §102.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.


    PNG
    media_image1.png
    496
    698
    media_image1.png
    Greyscale

 [0092] The supporting role that the GCA 72 provides is shown for four patients, using data publicly-available from the JDRF Continuous Glucose Monitoring Clinical Trial (JDRF-CGM trial) dataset in FIGS. 4A-4D. The first patient, who is shown in FIG. 4A, had minimal likelihood of low glucose across the day, as the median and 10th percentile line were substantially elevated relative to the median goal (Median Goal (154)) and the hypoglycemic boundary (Low Threshold (70), respectively. In this case, the 
[0093] The second AGP 100 shown in FIG. 4B shows substantial hypoglycemia across the day, as the 10th percentile 76 was nearly always below 70 mg/dL. The GCA 102 also supported rapid AGP interpretation that hypoglycemia was a clinical priority to be urgently addressed as shown by the indicator of "High" across the entire day.
[0094] The third AGP 110 (FIG. 4C) illustrates excellent control by achieving low exposure to both hyper- and hypoglycemia. Given the small margin of error into the hypoglycemia range, however, there needs to be continual vigilance and awareness of the presence of hypoglycemia. The fourth AGP 114 (FIG. 4D) illustrates how the LLG 116 indicated "Red" (wide cross-hatched circles), despite having similar hourly 10th percentile 118 values to FIG. 4C. This patient would need additional caution due to the presence of the elevated variability below the median and the potential to induce further hypoglycemia, especially if the elevated median values were to be addressed by more insulin coverage. In FIG. 4C the 10.sup.th percentile 120 values of 80 to 90 mg/dL were acceptable, whereas, in FIG. 4D they indicated an added risk because of the higher median values and the increased risk for hypoglycemia associated with therapeutic intervention(s) to reduce the median closer to goal. The GCA indicators 122 and 124 encapsulate this clinical logic by linking the dimensions of hypoglycemia, median glucose levels, and glucose variability below the median.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626